Order entered July 13, 2022




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                        No. 05-22-00160-CV

              WALT HATTER AND ROBERT ZIEGLER, Appellants

                                                    V.

                                    ORIGIN BANK, Appellee

                   On Appeal from the 162nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-19-16018

                                                ORDER

        Before the Court is appellant Robert Ziegler’s opposed July 5, 2022 motion
to adopt brief and for extension of time to file a brief. We GRANT the motion.
We ORDER the brief tendered to this Court on July 8, 2022 by Mr. Ziegler filed
as of the date of this order.1
                                                          /s/      ROBERT D. BURNS, III
                                                                   CHIEF JUSTICE




1
 We note that Mr. Ziegler states in his brief that he adopts the brief of appellant Walt Hatter also filed on
July 8. TEX. R. APP. P. 9.7.